AGREEMENT
RELEASE AND WAIVER

This Agreement, Release and Waiver (“Agreement”) is entered into by and between
William S. Harrison (“you”) and Municipal Mortgage & Equity, LLC (the “Company”
or “we”).

1. In consideration of your separation from employment with the Company
effective January 1, 2006 (“Exit Date”) and your provision of certain waivers
included later in this Agreement, the Company agrees to provide you with a lump
sum cash payment of Four Hundred Eighty-Five Thousand Dollars ($485,000), which
will be made within ten (10) days of our receipt of this signed Agreement. We
will make this payment to you only on the condition that you have signed this
Agreement, have not exercised your right to revoke this Agreement and have
fulfilled the other obligations of this Agreement.

You will receive consideration for a 2005 annual bonus, to be paid with the
regular bonus cycle, which has an anticipated payout in March 2006.

2. Your medical, dental and vision coverage will continue until January 31,
2006. You will then be eligible for coverage, at your expense, at the applicable
COBRA cost. If you elect COBRA, the Company will pay your premiums for the first
three (3) months. You will receive a COBRA election form in the mail within the
next 2-3 weeks.

3. The consideration described above is over and above any benefit to which you
are entitled under the Company’s benefit plans and policies upon termination of
your employment, including, without limitation, all Paid Time Off time accrued,
but not used, in accordance with the Company Employee Handbook.

4. Your life insurance will terminate January 1, 2006. You may convert this
coverage to an individual policy, in an amount equal to or less than the
coverage level you currently have, through our carrier, Guardian. Short-term and
long-term disability coverage will also terminate on January 1, 2006 per the
plan policy. There are no conversions for these coverages.

5. Your 401 (k) contributions to the plan and the subsequent Company match (if
applicable) will end on your Exit Date. A letter including information regarding
vesting and how to request a distribution will be mailed to you. You will also
have the option to maintain funds in the plan provided that your plan balance is
at least $5,000.

6. You will be eligible for unemployment compensation in accordance with
applicable state laws.

7. In exchange for the Company’s agreement to provide the consideration
described in paragraphs 1 and 2, you knowingly and voluntarily agree to RELEASE
and DISCHARGE the Company, its affiliates and any of the Company’s officers,
directors or employees (“Affiliates”) from any and all past or present debts,
obligations, claims, causes of action or judgments (including attorneys’ fees),
including, without limitation, those which might arise out of allegations for
breach of contract, or any tort, legal actions under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Americans with Disabilities Act, the Age Discrimination in Employment Act as
amended by various congressional enactments including the Older Workers Benefit
Protection Act, the Equal Pay Act, the Rehabilitation Act, Executive Order
11246, or any other Federal, State, local or common law concerning age, gender,
race, religion, national origin, disability or any other alleged discrimination,
any other law or regulation or any other theory of recovery. If any such actions
are pending, you agree to withdraw them without prejudice before receipt of the
consideration described in paragraph 1. You also agree, to the full extent
permitted by law, to waive any and all causes of action and not file any claims
or lawsuits of any kind against the Company or its Affiliates. ADDITIONALLY, YOU
SPECIFICALLY, KNOWINGLY AND VOLUNTARILY WAIVE ANY AND ALL RIGHTS OR CLAIMS YOU
MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.

8. You agree that neither you, nor any non-governmental person, organization or
other entity acting on your behalf, has in the past or will in the future file
any lawsuit asserting any claim that is waived under paragraph 7. If you break
this promise and file a lawsuit making any claim waived in this Agreement, you
will pay for all costs, including reasonable attorneys’ fees, incurred by the
Company in defending against your claim. Furthermore, you give up your right to
individual damages in connection with any administrative or court proceeding
with respect to your employment with and/or termination of employment from the
Company and if you are awarded money damages, you hereby assign to the Company
your right and interest to such money damages. Notwithstanding the foregoing,
this paragraph does not limit your right to challenge the validity of this
Agreement in a legal proceeding under the Older Workers Benefit Protection Act,
29 U.S.C. 626 section (f) with respect to claims under the Age Discrimination in
Employment Act.

9. You agree that the consideration described in paragraph 1 is confidential and
you will not disclose it to anyone except your spouse, attorney or financial
advisor. Should you wish to consult with anyone other than your spouse, attorney
or financial advisor about the terms of this Agreement, you must obtain our
prior written consent, which we will not withhold unreasonably.

10. As an employee of the Company, you had access to confidential and
proprietary information relating to the Company’s customers, operations and
financial methods and processes that is not generally known to the public and
which the Company considers a valuable, special and unique asset. You agree to
maintain that information in confidence and not disclose it to any person. When
you leave the Company premises, you will leave or return to the Company all
Company records, keys, codes, equipment and files, including all electronic
media.

11. You agree not to solicit any employee of MMA to change employment.

12. If you become employed by or undertake to work in any capacity for Charter
Mac or its affiliates, you agree not to solicit for business any client,
customer, or investor of MMA which closed a transaction with MMA during the
thirty-six months preceding the Exit Date.

13. You agree to refrain from making any derogatory, unflattering and/or
disparaging oral or written statements to the public, or to any third party
about the Company or its business practices.

14. You understand and agree that the consideration described in paragraphs 1
and 2 is expressly contingent on strict compliance with the terms and conditions
of this Agreement, and that if you fail to comply with any of the terms of this
Agreement, the Company is entitled to the return of any payment made to you or
on your behalf. In addition, we reserve the right to institute and prosecute
proceedings in any court to obtain damages or seek any other remedy for breach
of this Agreement.

15. You acknowledge that you have twenty-one (21) days to consider this
Agreement and if you do not return a signed copy of this Agreement to Penny
Hosey, Vice President, at the address noted below on or before January 23, 2006,
this Agreement is null and void and unenforceable, and you will not be entitled
to the consideration described in paragraphs 1 and 2.

16. You also acknowledge that you have been specifically informed by us that for
a period of seven (7) calendar days following your signing of this document that
you have an absolute right to revoke this Agreement by notifying Penny Hosey,
Vice President, at the address noted below in writing on or before the
expiration of the 7-day period. This Agreement is not effective or enforceable
until this 7-day revocation period has expired.

17. This Agreement takes precedence over any other agreements or understandings
that you had with the Company in the past and neither you nor the Company can
change this Agreement other than through a written document signed by both of
us.

18. This Agreement is governed by the laws of Maryland.

19. You agree that if any provision of this Agreement Release and Waiver is
determined by a court to be illegal, invalid or unenforceable, that provision
shall not be a part of this Agreement. The legality, validity and enforceability
of the remaining provisions shall not be affected by a determination that a
provision of this Agreement is illegal, invalid or unenforceable.

20. The Company advises you to consult with an attorney before executing this
Agreement. You also acknowledge that you have read and understand this Agreement
and you have signed it freely and voluntarily.

IN WITNESS WHEREOF, WILLIAM S. HARRISON does hereby execute this Agreement on
January 4, 2006.

/s/ William S. Harrison (SEAL)
William S. Harrison

Municipal Mortgage & Equity, LLC

By: /s/ David Whitmore
Name: David Whitmore
Title: Senior Vice President



RETURN TO: Penny Hosey

MuniMae

621 East Pratt Street

Suite 300

Baltimore, Maryland 21202

